
	
		I
		112th CONGRESS
		2d Session
		H. R. 5667
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2012
			Mr. Bonner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on
		  5-bromo-3-sec-butyl-6-methyluracil (Bromacil).
	
	
		1.5-Bromo-3-sec-butyl-6-methyluracil
			 (Bromacil)
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.005-Bromo-3-sec-butyl-6-methyluracil (Bromacil) (CAS No.
						314–40–9) (provided for in subheading 2933.59.18)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
